IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43149

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 728
                                                )
       Plaintiff-Respondent,                    )   Filed: November 20, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
RANDY N. SLAYMAKER,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Appeal from judgment of conviction and sentence, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.

                        Before MELANSON, Chief Judge; GRATTON, Judge;
                                     and HUSKEY, Judge
                      ________________________________________________
PER CURIAM
       Randy N. Slaymaker pleaded guilty to six felonies to include one count of grand theft by
deception, Idaho Code §§ 18-2403(2)(a), 18-2407(1)(b), and five counts of issuing a check with
insufficient funds, Idaho Code § 18-3106(b).
       Slaymaker entered into a plea agreement wherein, in part, he waived his right to appeal
the sentence unless the district court imposed a determinate sentence greater than the determinate
sentence recommended by the State.        At the sentence hearing, the State recommended a
combined, unified fourteen-year sentence, with five years determinate.
       The district court sentenced Slaymaker to fourteen years, with four years determinate, for
the grand theft by deception charge. For three of the issuing a check with insufficient funds
counts, the district court sentenced Slaymaker to three years indeterminate to run concurrently

                                                1
with each other, but to run consecutively to the grand theft by deception sentence. For the
remaining two issuing checks with insufficient funds charges, the district court imposed three-
year indeterminate sentences to be served concurrently with each other, but consecutively to the
grand theft sentence and the other three issuing checks without sufficient funds sentences. The
combined sentence is a unified twenty-year sentence, with four years determinate. Slaymaker
appeals, contending that his sentences are excessive.
       The plea agreement entered into contained a clause which required Slaymaker to waive
his right to appeal his sentence if the determinate portion of the sentence imposed exceeded the
determinate sentence recommended by the State. Slaymaker’s determinate sentence does not
exceed the State’s recommended determinate sentence. As such, we hold that Slaymaker’s
appellate challenge to the excessiveness of his sentences has been waived by his plea agreement.
See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251, 1252 (Ct. App.
2006). Accordingly, we dismiss Slaymaker’s appeal.




                                                2